DETAILED ACTION
1.	This office action is in response to communication filed on 4/14/2020. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, and 7-9  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun-Chen Liu et al. "A 12 bit 100 MS/s SAR-Assisted Digital-Slope ADC," in IEEE Journal of Solid-State Circuits, vol. 51, no. 12, pp. 2941-2950, Dec. 2016.
Regarding claim 1, Fig. 5 and Fig. 8 of Chun-Chen Liu discloses An analog-to-digital converter (ADC) device, comprising: an ADC circuitry (D-CMP, SAR, CS8…CS1) configured to generate a plurality of first bits ( 8 bit output from SAR)  and a first voltage (Vin Voltage at the common node of CS8…CS1)   according to an input signal (Vin); and a digital slope ADC circuitry (CT_CMP; Delay Line & Encoder, CD31…CD0 ) configured to generate a second voltage (voltage for the + input node of CT-CMP) at a node  (+ input node of CT-CMP) according to the first voltage  (Voltage at the common node of CS8…CS1) and to gradually adjust (see Fig. 7) the second voltage (voltage the input node of + CT-CMP)  to generate a plurality of second bits (6 bits from Delay Line & Encoder) , wherein after the plurality of second bits are generated  (6 bits from Delay Line & Encoder), the digital slope ADC circuitry  (CT_CMP; Delay Line & Encoder, CD31…CD0 ) is further configured to perform a noise shaping function (Page 2944, TABLE 1;   
Regarding claim 2. The ADC device of claim 1, Fig. 3 and Fig. 5 further discloses wherein the digital slope ADC circuitry (CT_CMP; Delay Line & Encoder, CD31…CD0 )  comprises: a slope generator circuit (see Fig. 8 for disclosed detailed of  Delay Line & Encoder, CD31…CD0 in Fig. 3) configured to receive the first voltage (Voltage at the common node of CS8…CS1 in Fig. 3)   according to a clock signal (Clock signal for switching Vip in Fig. 5 , and to output the second voltage (voltage the input node of + CT-CMP)  to the node  (+ input node of CT-CMP) according to the first voltage (Voltage at the common node of CS8…CS1 in in Fig. 3), a reference voltage (Vref in Fig. 8), and a plurality of switching signals (switching signals of inverters in Fig. 8); a delay line circuit (Delay Cell in Fig. 8) configured to generate the plurality of switching signals (switching signals of inverters in Fig. 8) and a plurality of third bits (Q bits  in Fig. 8) according to an enable signal (DL_EN in Fig. 8) and a valid signal (Valid for Delay Line in Fig. 8); an encoder circuit (Encoder in Fig. 8) configured to generate the plurality of second bits (BD5…BD0 in Fig. 8) according to the plurality of third bits (Q bits in Fig. 8); and a comparator circuit  (CT_CMP in Fig. 5) configured to compare the second voltage (voltage + the input node of + CT-CMP in Fig. 5)  with a predetermined voltage (voltage the - input node of CT-CMP in Fig. 5), in order to generate the valid signal (Fig. 6 discloses a detailed circuit of CT-comparator in Fig. 5 having output Valid signal).  
Regarding claim 7. The ADC device of claim 2, Fig. 5 and Fig. 8 further discloses wherein the enable signal (DL_EN) is to indicate that the digital slope ADC circuitry (CT_CMP; Delay Line & Encoder, CD31…CD0) starts performing an analog-to-digital conversion (Fig. 8).  
Regarding claim 8. The ADC device of claim 2, Fig. 5 and Fig. 8 further discloses wherein the valid signal (Valid) is to indicate that the digital slope ADC circuitry (Fig. 8) finishes performing an analog-to-digital conversion (Page 2934, Section III, lines 16-25 of first paragraph).   
  .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 10, 11, 12, 14, and 18-20  is rejected under 35 U.S.C. 103 as being unpatentable over Chun-Chen Liu et al as applied to claim 2 above, and further in view of Sun et al. Pub. No. 2017/0126239.
Regarding claim 3, Chun-Chen Liu applied to claim 2 above, Fig. 5 and Fig. 8 of Chun-Chen Liu further discloses wherein the slope generator circuit (Fig. 8) comprises: a capacitor array (CD31…CD0) comprising a plurality of first capacitors (CD31…CD0 in Fig. 8) wherein first terminals of the plurality of first capacitors (common terminals of CD31…CD0 in Fig. 8)  are coupled to the node (+input terminal of CT-CMP in Fig. 8) and are configured to receive the first voltage (voltage the input node of + CT-CMP)   according to the clock signal (Clock signal for switching Vip in Fig. 5), in order to store the received first voltage (Vin) as the second voltage (voltage for the + input node of CT-CMP in Fig. 8) , second terminals of the plurality of first capacitors (bottom  terminals of CD31…CD0 in Fig. 8)   receive a plurality of control signals  (control signals from inverters in Fig. 8) respectively, and a switching circuit (inverters in Fig. 8) configured to generate the plurality of control signals (control signals from inverters in Fig. 8) according 
Fig. 1B of Sun et al. discloses a noise shaping ADC (paragraph 0009) comprising:  a plurality of first capacitors (119a….119n) and a second capacitor (122) is coupled to a node (common node of 119a….119n) to store the first residue signal (Vres at the common node of capacitors 119a….119n). 
Chun-Chen Liu and Sun et al. are common subject matter noise shaping ADC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sun et al. into Chun-Chen Liu et al. for the purpose of providing NS SAR ADC can shape the quantization noise, comparator noise, and DAC noise allow the use of a low-resolution DAC and can relax the requirement on comparator noise, making it possible to simultaneously achieve high-resolution and high-power efficiency operation (paragraph 0009 of Sun et al.).

	Regarding claim 10, Chun-Chen Liu applied to claim 2 above, Fig. 5 and Fig. 8 of Chun-Chen Liu further discloses, wherein the digital slope ADC circuitry (Fig. 5 and Fig. 8) comprises: a comparator  (CT-CMP) circuit configured to detect a zero crossing point (Page 2934, Section III, lines 16-25 of first paragraph)  of the second voltage (voltage for the + input node of CT-CMP), in order to generate the plurality of second bits (6 bits from Encoder in Fig. 8); but does not discloses  a noise shaping circuit configured to output a second residue signal to the comparator circuit according to the first residue signal, in order to perform the noise shaping function. 
Fig. 1B of Sun et al. discloses a noise shaping ADC (paragraph 0009) comprising: a comparator (142) and  a noise shaping circuit  (121) configured to output a second residue signal (Vint 126) to the comparator circuit (142) according to the first residue signal( Vres), in order to perform the noise shaping function (paragraph 0050). 


Regarding claim 11. Sun et al. incorporated into Sun et al. as applied to claim 10 above, Fig. 1B of Sun et al. further discloses wherein the noise shaping circuit (121) comprises: a first capacitor (122); a first switch (117) coupled to the node (Common node capacitors 119a…119n)  and configured to be turned on (turn on of 117)  according to a first control signal (Øns0), in order transfer the first residue signal (Vres)  to the first capacitor (122); a second capacitor (124) coupled to the first switch and the comparator circuit; and a second switch (123) configured to be turned on according to a second control signal ((Øns1) to couple the first capacitor  (122)the second capacitor (124), in order to generate the second residue signal (Vint 126).  

Regarding claim 12. Fig. 5 and Fig. 8 of Chun-Chen Liu et al. disclose digital slope ADC circuitry, comprising: a slope generator circuit (Fig. 8)  configured to output a voltage at a node (Positive input Terminal of CT-CMP in Fig. 8) according to a clock signal (Clock signal at Vip switch in Fig. 5) and an input signal (Vip in Fig. 5); a delay line circuit (Delay Line in Fig. 8) configured to generate a plurality of first bits (BD5….BD0) according an enable signal (DL_EN in Fig. 8) and a valid signal (Valid in Fig. 8)  and to generate a plurality of switching signals (input switching signals of inverters in Fig. 8) to the slope generator circuit (Fig. 8), in order to gradually adjust the voltage (see Fig. 7); a comparator circuit (CT-CMP in Fig. 5) 
 However Chun Chen Liu et al. does not discloses a noise shaping circuit configured to output a second residue signal to the comparator circuit according to a first residue signal of the node after the plurality of first bits are generated, in order to perform a noise shaping function.  
Fig. 1B of Sun et al. discloses a noise shaping ADC (paragraph 0009) comprising: a comparator (142) and  a noise shaping circuit  (121) configured to output a second residue signal (Vint 126) to the comparator circuit (142) according to the first residue signal ( Vres), in order to perform the noise shaping function (paragraph 0050).
Chun-Chen Liu et al. and Sun et al. are common subject matter noise shaping ADC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sun et al. into Chun-Chen Liu et al. for the purpose of providing NS SAR ADC can shape the quantization noise, comparator noise, and DAC noise allow the use of a low-resolution DAC and can relax the requirement on comparator noise, making it possible to simultaneously achieve high-resolution and high-power efficiency operation (paragraph 0009 of Sun et al.).

 Regarding claim 14. Chun-Chen Liu et al. combined with Sun et al. as applied to claim 12 above, Fig. 8 of Chun-Chen Liu further discloses  wherein the slope generator circuit (Fig. 8) comprises:  a capacitor array (CD31…CD0), comprising a plurality of first capacitors, wherein first terminals (common terminals of CD31…CD0)of the plurality of first capacitors (CD31…CD0) are coupled to the node (+ input Node of CT-CMP) and are configured to store the voltage( Voltage at common node of CD31…CD0) according to the clock signal (clock signal for switching Vip in Fig. 5) and the input signal (Vip in Fig. 5), second D31…CD0) of the plurality of first capacitors (CD31…CD0) are configured to receive a plurality of control signals (control signals from inverters)  respectively ; and a switching circuit (inverters)  configured to generate the plurality of control signals (outputs of inverters) according to the switching signals (input of inverters). 
However Chun-Chen Liu et al. does not a second capacitor is coupled to the node to store the first residue signal.
Fig. 1B of Sun et al. discloses a noise shaping ADC (paragraph 0009) comprising:  a plurality of first capacitors (119a….119n) and a second capacitor (122) is coupled to a node (common node of 119a….119n) to store the first residue signal (Vres at the common node of capacitors 119a….119n). 
Chun-Chen Liu and Sun et al. are common subject matter noise shaping ADC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sun et al. into Chun-Chen Liu et al. for the purpose of providing NS SAR ADC can shape the quantization noise, comparator noise, and DAC noise allow the use of a low-resolution DAC and can relax the requirement on comparator noise, making it possible to simultaneously achieve high-resolution and high-power efficiency operation (paragraph 0009 of Sun et al.).

Regarding claim 18. Sun et al. incorporated into Sun et al. as applied to claim 12 above, Fig. 1B of Sun et al. further discloses wherein the noise shaping circuit (121) comprises: a first capacitor (122); a first switch (117) coupled to the node (Common node capacitors 119a…119n)  and configured to be turned on (turn on of 117)  according to a first control signal (Øns0), in order transfer the first residue signal (Vres)  to the first capacitor (122); a second capacitor (124) coupled to the first switch and the comparator circuit; and a second switch (123) configured to be turned on according to a second control 
Regarding claim 19. Chun-Chen Liu et al. combined with Sun et al. as applied to claim 11 above Fig. 8 of Chun-Chen Liu et al. further discloses wherein the enable signal (DL_EN) is to indicate that an analog-to-digital conversion (starting conversion of Fig. 8) is started.  
Regarding claim 20. Chun-Chen Liu et al. combined with Sun et al. as applied to claim 11 above, Fig. 8 of Chu et al. further discloses  herein the valid signal (Valid) is to indicate that an analog-to-digital conversion (Fig. 8) is finished (Page 2934, Section III, lines 16-25 of first paragraph).


Allowable Subject Matter
6.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition to other elements in the claim, prior art considered individual or combination do/does not teach: a logic control circuit configured to calibrate the second voltage before the noise shaping function is performed.  
7.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition to other elements in the claim, prior art considered individual or combination do/does not teach: the delay line circuit comprises a logic control circuit, the capacitor array is configured to store the voltage, and the logic control circuit is configured to reset at least one capacitor of the capacitor array before the noise shaping function is performed, in order to calibrate the voltage.  
8.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/15/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845